Citation Nr: 0602453	
Decision Date: 01/27/06    Archive Date: 02/07/06

DOCKET NO.  02-12 691A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a lung disorder, to 
include bronchitis, emphysema, and chronic obstructive 
pulmonary disease (COPD), claimed as due to inservice 
exposure to asbestos and tobacco use.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Fussell, Counsel





INTRODUCTION

The veteran had active service from April 1946 to October 
1947.  This matter comes before the Board of Veterans' 
Appeals (Board) from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  
This case was remanded by the Board in November 2003 and has 
now been returned for appellate adjudication.  


FINDINGS OF FACT

1.  The veteran's claim for service connection for pulmonary 
disease due to tobacco use was received after June 9, 1998.  

2.  The veteran smoked tobacco products during service and 
for many years after service but there is no competent 
evidence that he was exposed to asbestos during service.  

3.  The veteran first developed pulmonary symptoms and 
pathology many years after military service and his 
emphysema, bronchitis, and COPD are not related to his 
military service and are not due to alleged inservice 
asbestos exposure.  


CONCLUSIONS OF LAW

1.  Because the claim for service connection for a lung 
disorder, to include bronchitis, emphysema, and COPD, was 
received after June 9, 1998, there is no legal basis for 
compensation based on tobacco use in service, and this claim 
is dismissed.  38 U.S.C.A. § 1103 (West 2002); 38 C.F.R. 
§ 3.300 (2005).  

2.  The veteran does not currently have asbestosis, or other 
chronic pathology, including his current bronchitis, 
emphysema, and COPD, as a residual of a disease or injury 
incurred in or aggravated during service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA became effective on November 9, 2000, and describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  Upon receipt 
of a complete or substantially complete application, VA must 
inform the claimant of information and medical or lay 
evidence not of record:  (1) necessary to substantiate the 
claim; (2) that VA will seek to obtain; (3) that the claimant 
is expected to provide; and (4) must ask the claimant to 
provide any evidence in her or his possession that pertains 
to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(b) (2004); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).  See also Valiao v. Principi, 17 Vet. App. 229, 
332 (2003) (implicitly holding that RO decisions and 
statements of the case may satisfy this requirement).   

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) ("Pelegrini II"); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

Here, the claim was initially denied in August 2000 as not 
well grounded.  This was prior to the November 2000 enactment 
of the VCAA and, thus, it was impossible to provide notice of 
the VCAA prior to the enactment thereof.  

However, the claim was subsequently readjudicated on the 
merits in March 2002 and the veteran was notified of the VCAA 
enactment in the June 2002 Statement of the Case and again in 
an April 2004 letter from the VA Appeals Management Center 
(AMC), pursuant to the November 2003 Board remand.  

In Mayfield v. Nicholson, 19 Vet. App. 103 (2005), it was 
held that, even if there was an error in the timing of the 
VCAA notice, i.e., it did not precede the initial RO 
adjudication, it could be cured by affording the claimant a 
meaningful opportunity to participate in VA's claim 
processing such that the essential fairness of the 
adjudication was unaffected.  

The veteran's service medical records (SMRs) are not 
obtainable, apparently having been destroyed in a fire at the 
National Personnel Records Center (NPRC), which indicated 
that there were also no records at the Office of the Surgeon 
General (SGO).  

In December 2001 the Bluemound Medical Center indicated that 
there were no additional records at that facility, although 
the veteran previously submitted some records from that 
facility, as well as records from the St. Lukes Medical 
Center.  In January 2002 the veteran's service representative 
stated that, after consulting with the veteran, there were no 
additional private clinical records to be submitted.  

Also, the veteran stated in April 2000 that he now received 
all of his treatment from VA.  As to this, his voluminous VA 
outpatient treatment records are on file.  The appellant also 
underwent a VA pulmonary examination in February 2005.  
38 U.S.C.A. § 5103A(d).  

The more recent statements and correspondence from the 
veteran and his representative do not make reference to or 
otherwise mention any additional treatment from other sources 
(e.g., private or non-VA, etc.).  

Further, although offered, the veteran declined his 
opportunity for a hearing to provide oral testimony in 
support of his claim.  

Accordingly, no further development is required to comply 
with the VCAA or the implementing regulations.  And the 
appellant is not prejudiced by the Board deciding the appeal 
without first remanding the case to the RO.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  


Legal Analysis

Service connection may be granted for current disability 
resulting from an injury sustained or a disease contracted 
while on active duty in the military or while on active duty 
for training or inactive duty training in the reserves.  38 
U.S.C.A. §§ 101, 1110; 1131 38 C.F.R. § 3.303(a); see, too, 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 
12 Vet. App. 341, 346 (1999); Rose v. West, 11 Vet. App. 169, 
171 (1998); Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
Service connection may be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d); see also Godfrey v. Brown, 7 Vet. App. 398, 406 
(1995).  

"A veteran seeking disability benefits must establish . . . 
the existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000)).  Also found at Maggitt v. 
West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 
209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 
Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).  

In determining whether service connection is warranted for a 
disability alleged, VA is responsible for considering 
evidence both for and against the claim. If the evidence, as 
a whole, supports the claim or is in relative equipoise 
(i.e., about evenly balanced), then the veteran prevails.  
Conversely, if the preponderance of the evidence is against 
the claim, then it must be denied.  See 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  

Competent medical evidence is required to establish the 
existence of current disability and a nexus between such 
current disability and military service.  This type of 
medical nexus evidence is necessary to substantiate lay 
allegations because laypersons do not have the professional 
medical training and/or expertise to render competent medical 
diagnoses or opinions.  See, e.g., Espiritu v. Derwinski, 
2 Vet. App. 492, 494, 95 (1992); see, too, Layno v. Brown, 6 
Vet. App. 465 (1994); Edenfield v. Brown, 8 Vet. App. 384, 
388 (1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Hasty v. Brown, 13 Vet. App. 230 (1999).  

As to asbestos-related diseases, the Board notes there are no 
laws or regulations specifically dealing with asbestos and 
service connection.  However, the VA Adjudication Procedure 
Manual, M21-1 (M21-1), and opinions of the United States 
Court of Appeals for Veterans Claims (Court) and General 
Counsel provide guidance in adjudicating these claims.

In 1988, VA issued a circular on asbestos-related diseases 
providing guidelines for considering asbestos compensation 
claims.  See Department of Veterans Benefits, Veterans' 
Administration, DVB Circular 21-88-8, Asbestos-Related 
Diseases (May 11, 1988).  The information and instructions 
contained in the DVB Circular since have been included in VA 
Adjudication Procedure Manual, M21-1, part VI, paragraph 7.21 
(October 3, 1997).  VA must adjudicate the veteran's claim 
for service connection for lung disorder, as a residual of 
exposure to asbestos, under these guidelines.  See Ennis v. 
Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. 
App. 428, 432 (1993).  

As to the M21-1, it provides that, when considering these 
types of claims, VA must determine whether military records 
demonstrate evidence of asbestos exposure in service (see 
M21-1, Part III, par. 5.13(b) (October 3, 1997); M21-1, Part 
VI, par. 7.21(d)(1) (October 3, 1997)); determine whether 
there was pre-service and/or post-service evidence of 
occupational or other asbestos exposure (Id.); and thereafter 
determine if there was a relationship between asbestos 
exposure and the currently claimed disease, keeping in mind 
the latency and exposure information found at M21-1, Part 
III, par. 5.13(a) (see M21-1, Part VI, par. 7.21(d)(1) 
(October 3, 1997)).  

In this regard, the M21-1 provides the following non-
exclusive list of asbestos related diseases/abnormalities:  
asbestosis, interstitial pulmonary fibrosis, effusions and 
fibrosis, pleural plaques, mesotheliomas of pleura and 
peritoneum, lung cancer, bronchial cancer, cancer of the 
larynx, cancer of the pharynx, cancer of the urogenital 
system (except the prostate), and cancers of the 
gastrointestinal tract.  See M21-1, Part VI, par. 7.21(a)(1) 
& (2).

The M21-1 also provides the following non-exclusive list of 
occupations that have higher incidents of asbestos exposure:  
mining, milling, work in shipyards, insulation work, 
demolition of old buildings, carpentry and construction, 
manufacture and servicing of friction products such as clutch 
facings and brake linings, and manufacture and installation 
of roofing and flooring materials, asbestos cement sheet and 
pipe products, and military equipment.  See M21-1, Part VI, 
par. 7.21(b)(1).  

Next, the Board notes that the M21-1 provides the following 
medical guidance:  in order for an appellant to have a 
clinical diagnosis of asbestosis the record must show a 
history of exposure and radiographic evidence of parenchymal 
lung disease (see M21-1, Part VI, par. 7.21(c)); the latent 
period for asbestosis varies from 10 to 45 or more years 
between first exposure and development of disease (see M21-1, 
Part VI, par. 7.21(b)(2)); and exposure to asbestos may cause 
disease later on even when the exposure was brief (as little 
as a month or two) or indirect (bystander disease) (Id.).

The Court has held that the M21-1 does not create a 
presumption of in-service exposure to asbestos for claimants 
that worked in one of the occupations that the M21-1 listed 
as having higher incidents of asbestos exposure.  See Dyment 
v. West, 13 Vet. App. 141, 145 (1999); Also see Ennis v. 
Brown, 4 Vet. App. 438, vacated at 4 Vet. App. 523, new 
decision issued at 4 Vet. App. 523 (1993); McGinty v. Brown, 
4 Vet. App. 428 (1993); Ashford v. Brown, 10 Vet. App. 120 
(1997).  Therefore, in claims for service connection for 
disability due to asbestos exposure, the appellant must first 
establish that the disease that caused or contributed to the 
disability at issue was caused by events in service or an 
injury or disease incurred therein.  Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992).  

In VAOPGCPREC 4-2000 (April 13, 2000), VA's General Counsel 
held, in relevant part, as follows:  M21-1, Part VI, par. 
7.21(a), (b), & (c) are not substantive in nature, but 
nonetheless need to be discussed by the Board in all 
decisions; the first three sentences of M21-1, Part VI, par. 
7.21(d)(1) are substantive in nature and the development 
criteria it lays out must be followed by the agency of 
original jurisdiction; and M21-1, Part VI, par. 7.21 does not 
create a presumption of medical nexus between a current 
asbestos related disease and military service.  

Even assuming that the veteran was exposed to asbestos during 
service, the evidence still does not show he ever had any 
pathological changes of his lung tissue consistent with 
asbestos exposure.  In other words, the M21-1 provides that a 
clinical diagnosis of asbestosis requires, not only a history 
of exposure but also radiographic evidence of parenchymal 
lung disease.  And, here, there has never been a diagnosis 
suggesting the veteran had asbestosis.  

The veteran does not contend that he developed pulmonary 
symptoms or pulmonary pathology during service.  Consistent 
with this is the fact that there is no clinical evidence of 
pulmonary symptoms or pathology until the earliest clinical 
records in the mid-1980s.  Thereafter, he had been treated 
for emphysema, bronchitis, and COPD.  A February 2000 VAOPT 
record reflects that he had emphysema and felt that his 
having begun smoking during service might be the cause for 
some of his health problems.  

On VA pulmonary examination in February 2005 the veteran's 
claims file and VA medical records were reviewed.  The 
evidence on file prior to that examination reflects that he 
had stopped smoking years earlier, after he developed 
emphysema.  The diagnosis was severe COPD likely secondary to 
a 60 pack history of tobacco use.  It was noted that he had 
associated emphysematous changes and was taking medication 
for an infection.  There was no evidence of pleural plaquing 
to suggest previous exposure to asbestos.  It was noted that 
a pulmonary consultation found that his current emphysema and 
COPD were likely a result of tobacco use.  

There is no independent corroboration of the allegation that 
the veteran was exposed to asbestos while being transported 
on ships during World War II.  There is also no evidence of 
pre-service or post-service asbestos exposure.  

Also, even assuming, without conceding, that the veteran was 
exposed to asbestos insulation while being transported on 
ships during World War II, consistent with the M21-1, 
there is no medical nexus evidence linking this exposure and 
his subsequent terminal lung cancer.  See Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000); Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 
1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).  

Also, there is evidence that the veteran has smoked 
cigarettes which is responsible for his current bronchial and 
upper airway symptoms.  

So, service connection for a lung disorder, to include 
bronchitis, emphysema, and COPD, claimed as due to inservice 
exposure to asbestos is not warranted.  

Nicotine Dependence

In 1998, Public Law No. 105-206 (a bill relating to the 
Internal Revenue Service) added section 1103 to 38 U.S.C.A. 
that prohibits service-connected disability and death 
benefits based on tobacco use.  In 2001, section 3.300 was 
added to 38 C.F.R. implementing the law, effective from June 
10, 1998.  See 66 Fed. Reg. 18195- 18198 (April 6, 2001).

In Kane v. Principi, 17 Vet. App. 97 (2003) the U.S. Court of 
Appeals for Veterans Claims (Court) noted that 38 U.S.C.A. 
§ 1103(a) states that "disability or death shall not be 
considered to have resulted from [] the line of duty [] on 
the basis that it resulted from [] the use of tobacco 
products [] during the veteran's service" and that the 
effective date of 38 C.F.R. § 1103(a) was June 9, 1998.  The 
Court upheld the validity of the implementing regulation, at 
38 C.F.R. § 3.300(a) and (c), and the June 9, 1998, effective 
date of those regulatory provisions, even though the 
regulation was published after that date.  

38 C.F.R. § 3.300(a) states that:

For claims received by VA after June 9, 1998, a 
disability or death will not be considered service-
connected on the basis that it resulted from injury or 
disease attributable to the veteran's use of tobacco 
products during service.  
 
38 C.F.R. § 3.300(c) states that: 

For claims for secondary service connection 
received by VA after June 9, 1998, a disability 
that is proximately due to or the result of an 
injury or disease previously service-connected on 
the basis that it is attributable to the 
veteran's use of tobacco products during service 
will not be service-connected under 38 C.F.R. 
§ 3.310(a).   

Here, the veteran's original claim for any VA disability 
compensation, including the claim currently on appeal, was 
received in February 2000 and was after the June 9, 1998, 
cut-off date.  So service connection cannot be granted for a 
lung disorder, to include bronchitis, emphysema, and COPD, 
claimed as due to inservice tobacco use under these 
circumstances as the law and regulation in effect after June 
9, 1998, specifically prohibits this.  

When, as here, the law and not the facts are dispositive of 
the claim, it must be dismissed-analogous to Rule 12(b)(6) 
of the Federal Rules of Civil Procedure for failure to state 
a claim upon which relief can be granted.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).





ORDER

The claim for service connection for a lung disorder, to 
include bronchitis, emphysema, and COPD, claimed as due to 
inservice tobacco use is dismissed.  

The claim for service connection for a lung disorder, to 
include bronchitis, emphysema, and COPD, claimed as due to 
inservice exposure to asbestos, is denied. 



____________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


